DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/26/2021 has been entered.
Information Disclosure Statement
The information disclosure statement submitted on 02/26/2021 has been considered and made of record by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. David Noonan on 08/13/2020.
The application has been amended as follows: 
In claim 49, line 6, “operations of one or more methods in claim 1” is replaced by operations of the method in claim 1
In claim 50, lines 2-3, “operations of one or more methods in claim 1” is replaced by operations of the method in claim 1
Allowable Subject Matter
Claims 1-50 are allowed. The following is an examiner’s statement of reasons for allowance: 
As to claims 1-13, 25-37, 49, and 50, a comprehensive search of prior art of record failed to show either alone or in combination a method/apparatus for transmitting reference signals (RSs) in wireless communications, comprising: receiving, from an access point, an indication of at least one of a beamforming method for beamforming a RS or a normalization method for normalizing power for beamforming the RS; generating a channel covariance matrix corresponding to interference over a plurality of antenna ports; generating a RS beamforming matrix based at least in part on modifying the channel covariance matrix and on the normalization method; generating the RS based on the RS beamforming matrix and the beamforming method; and transmitting, to the access point, the RS based on the RS beamforming matrix.
As to claims 14-24 and 38-48, a comprehensive search of prior art of record failed to show either alone or in combination a method/apparatus for configuring reference signals (RSs) transmissions in wireless communications, comprising: transmitting, to a user equipment (UE), an indication of at least one of a beamforming method for beamforming an RS or a normalization method for normalizing power for beamforming the RS; receiving, from the UE, a RS generated based on a RS computed from a channel covariance matrix determined by the UE and the normalization method; and processing, based on at least one of the beamforming method or the normalization method, the RS received from the UE to determine interference for the UE.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEILA MALEK whose telephone number is (571)272-8731.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


LEILA . MALEK
Examiner
Art Unit 2632



/LEILA MALEK/Primary Examiner, Art Unit 2632